DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1, 3, 4, 7-13 are rejected. Claims 9-11 and 13 are withdrawn from consideration.  Claims 1, 3, 4, 7, 8 and 12 are rejected.

Drawings
The drawings were received on October 27, 2022.  These drawings are not seen to be acceptable because they would introduce new matter.  Specifically, new Figures 6 and 7 provide further detail as to what can be construed as “a dosing neck.”  Page 8, lines 17-19 of the specification as filed (paragraphs 69-70 of the pg-pub) discuss that sealing of the two shells creates “a dosing neck (the dosing neck is not illustrated here).”  Thus, the original claims and originally filed specification do not discuss a particular position of a dosing neck as opposite of what appears to be the tabs protruding from the two shells and further do not discuss the specific configuration of the dosing neck, as shown in figures 6 and 7.  Therefore, while the original disclosure generically supports the presence of a dosing neck, the particular structure of the dosing neck and sealing engagement as shown in figures 6 and 7, with respect to a dosing neck, cannot be found in the originally filed disclosure.  Therefore, the drawings received on October 27, 2022 are seen to introduce new matter. 

Specification
The disclosure is objected to because of the following informalities: The amendment to the specification, filed October 27, 2022 amends paragraph 65 to recite, “Advantageously, according to another additional example illustrated schematically in FIG.5, and also FIG. 6 and FIG. 7, the packaging 10, in the rest position, will have a triangular shape in the plane of symmetry S.”  However, newly filed FIG. 6 and FIG.7 do not appear to show the package in a rest position having a triangular shape.
Appropriate correction is required.


Claim Objections
Claims 1, 3, 4, 7, 8, 12 are objected to because of the following informalities:  
Claim 1 recites the limitation, “extending on a predefined depth…” (line 3).  It appears that this should recite, “extending to a predefined depth…” or similar language.  
Claim 1 recites the limitation, “said inner space” (line 7, 20-22). Claim 4 also recites, “said inner space.”   While it is clear that this is referring to “a single inner space” as recited on lines 5-6 of claim 1, for consistency and form, this limitation should be amended to recite, “said single inner space.”
Claim 1 recites the limitation, “wherein for each shell a depth….”(line 12).  While it is clear that “each shell” is referring to “the two hollow thermoformed shells” for consistency and form, the above limitation should be amended to recite, “wherein for each shell of the two hollow thermoformed shells…,” or similar language.
Claim 1 recites the limitation, “the two shells” on line 4,10,14,15-16 and 27.  Claims 3, 4, 7, 8 and 12 also recite “the two shells.”  While it is clear that the above limitation is referring to “two hollow thermoformed shells” as recited in claim 1, for consistency and form, the above limitation should be amended to recite, “the two hollow shells.” 
Claim 1 recites the limitation, “on a distance greater than that of the sealing strip” (line 22).  It appears that this should recite, “at a distance greater than that of the sealing strip.  
Claim 1 recites the limitation, “said shells” on lines 19 and 21.  While it is clear that this is referring to “two hollow thermoformed shells,” for consistency and form, the above limitation should be amended to recite, “said two hollow shells” or similar language. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “hot liquid cheese product” (line 7).  The term “hot” is seen to be a relative term that has not been defined by the claims or specification, thus rendering the scope of what can be construed as “hot” unclear.
Claim 1 recites, a “wherein the two shells are spaced apart so as to permit access to said portion of cooled cheese product.” (lines 10-11)  This limitation is unclear as to whether this is a positive recitation of the shells spaced apart or whether this is only an intended use of the food packaging when in a use position.
Claim 1 recites the limitation, “cooled cheese product” (line 11).  The term “cooled” is seen to be a relative term that has not been defined by the claims or specification, thus rendering the scope of what can be construed as “cooled” unclear.
Claim 1 also recites the limitation, “said portion of cooled cheese product” (line 11).  This limitation lacks proper antecedent basis.
Claim 1 recites the limitation, “a depth” (line 12).  The claim is unclear as to whether “a depth” is referring to “a predefined depth” as recited on line 3 or another depth.
Claim 1 recites the limitation, “a thickness” (line 13).  The claim is unclear as to whether “a thickness ” is referring to “a predefined thickness” as recited on line 3 or another thickness.
Claim 1 recites the limitation, “tabs protruding from said shells.” (line 21)  This limitation is not clear as to whether there is one tab protruding from each shell of the two shells or whether there can be multiple tabs on each shell of the two shells.
Claim 1 recites “a sealing strip protruding from said shells, at the level of the joining plane, outside of said inner space.”  (lines 19-20) As disclosed in Applicant’s specification, a sealing strip is referring to a sealed package (see page 3, step e, of the specification as filed).  However, the scope of the claim is not clear because it does not appear that there is a positive recitation int eh claim of cheese in the inner space.  That is, at lines 3-5, the claim recites that the packaging is “configured” to occupy a rest position that has the two hollow shells in contact with each other and where hot liquid cheese is received through a sealable dosing neck that is in the joining plane (see lines 6-8).  Lines 19-20 of the claim appear to refer to a sealed package, but the claim does not positively recite that there is cheese in the package, thus making the scope of the claim unclear.  This rejection can be overcome by positively reciting that the packaging is in the rest position, in which the two hollow shells are in contact with each other along a joining plane so as to form a single inner space and where the package comprises a cheese product occupying substantially all of the single inner space.
Claim 1 recites the limitation, “in the direction opposite said inner space.”  (lines 21-22).  This limitation lacks proper antecedent basis, as it is not clear as to what direction “the direction opposite said inner space” is referring to.
Claim 1 recites the limitation, “the end of said sealing strip.” (lines 25-26)  This limitation lacks proper antecedent basis as the claim is not clear as to what end “the end” of said sealing strip is referring to. 
Claims 3, 4, 7, 8 and 12 are rejected based on their dependence to claim 1.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 8 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 7, 8 and 12 depend from canceled claim 6 and therefore fail to further limit the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purpose of examination, claims 7, 8 and 12 have been construed to depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1, 3, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaulier (WO 2006131625 a machine translation has been relied on) in view of Childs (GB 2401847), La Vache (FR 1388048 a machine translation has been relied on) and Florian (US 4273249) and in further view of Wetton (US 20150368031).
Regarding claim 1, Gaulier teaches a food packaging comprising two shells (see figure 1B, Figure 2, item 10A, 10B and paragraph 41 of the machine translation) that are thermoformed (see paragraph 41, page 8, line 298 of the machine translation; ), each of the two shells presenting a plane of symmetry (see figure 1B) and extending on a predefined depth and predefined thickness.  Gaulier’s packaging is “configured” to occupy a rest position in which the two shells are in contact with each other along a joining plane (see figure 1B and Figure 2, item 12, 17; paragraph 41) so as to form a single inner space.  Regarding the limitation of “receiving through a sealable dosing neck a portion of hot liquid cheese product occupying substantially all of the inner space,” it is noted that the claim is directed to the product and not the method of making the product.  In this regard, it noted that Gaulier’s food packaging is seen to be configured to receive “hot” liquid cheese through a sealable dosing neck (Figure 2, item 13, 16) to occupy substantially all of said single inner space, with the dosing neck (13, 16) being defined into the joining plane (see also figure 2, step E4; figure 1A, 1B and paragraph 26, 27).  The joining plane (which runs through the seal) is seen to be orthogonal to the plane of symmetry.  That is, figure 1B has been construed as showing a plane of symmetry (i.e. the plane defined by the sheet) and figure 1A has been construed as showing the joining plane (i.e. the plane defined by the sheet).
Gaulier further teaches the food packaging is also configured to occupy a use position where the two half shells are peeled (see paragraph 41 of the machine translation, lines 294-295 “peelable weld”) to thus permit access to the cooled cheese product (see at least, paragraph 41, lines 307).  Gaulier’s two shells are also separated for permitting access to the contents (see paragraph 41 - “peelable weld 16”).
Gaulier is also seen to teach the food packaging comprising a sealing strip protruding from the shells at the joining plane and outside of the inner space (see figure 2, item 12, 17, step E6, E7 and paragraph 41 of the machine translation).  
Gaulier also teaches, tabs protruding from said shells, in a direction that extends outward from the inner space (see figure 2, item 14, 3A, 3B) at a distance that is greater than the distance of the sealing strip (12, 17).  Gaulier teaches that the tabs are used to peel the two shells apart (see paragraph 41, lines 316-317 of the machine translation) and therefore are seen to be configured to actuate the passing of the packaging from the rest position to the use position.  Gaulier’s tabs constitute two separate elements that are not sealed to each other (see figure 2, item 14, paragraph 41, lines 297, 309) and extend outside of the sealing strip (12, 17) and are thus free from each other from the end of said sealing strip.  Because Gaulier teaches that the package can be opened by starting the peeling at the tabs, would have been obvious that the region opposite of the tabs can be construed as a “hinge zone” that would hinge the two shells against each other.  
Claim 1 differs from Gaulier in specifically reciting that  “for each shell a depth measured in said plane of symmetry is greater than a thickness measured in said joining plane, wherein each of the two shells has two substantially flat faces, said two faces being situated on either side of the plane of symmetry, said two faces extending according to a direction substantially parallel to said plane of symmetry.”
However, Childs teaches similar types of food packaging, which can also be used for cheese (see page 1, lines 1-2), where there are two shells (see figure 1, items 1, 5; figure 3; page 4, 3-4th paragraphs).  The shells are separable along a join (figure 3, item 5, 6; see page 2, last two lines).  Childs also teaches that the opposed pairs of shells can have any of a variety of shapes (see page 2, 2nd to last paragraph; page 4, 2nd to last paragraph - “shaped to the desired cup shape”).  Childs thus teaches that it has been known to vary the shape of food packaging used for products such as cheese, as taught by Gaulier.  La Vache also teaches a configuration for a food packaging, where the package has two shells (figure 1 and 7, item 6, 8); where the shells are symmetrical on a plane of symmetry (as shown in figure 1 and 7) and where the shells have a greater depth than a thickness.  That is, there is a portion at figure 1 and figure 2, item 4 along which the two shells can be separated; and a depth of each of the shells in the plane of symmetry, as shown in figure 7, is seen to be greater than a thickness of each of the shells in the joining plane, as shown in figure 2.   Rotating each of figures 1 and 2 of LaVache by 90 degrees is seen to resemble figure 1a and 1b of Applicant’s drawings.  Each of LaVache’s shells thus has two substantially flat faces, parallel to the plane of symmetry (see figure 2).  Florian also teaches a similar configuration for a food package as that of La Vache, which thus has two substantially flat faces (as shown by figure 3, near item 11) that would extend parallel to a plane of symmetry (i.e the faces as shown in figure 3 would also essentially define the plane of symmetry), and where the plane of symmetry that is orthogonal to a joining plane (as shown by figure 2, where the joining plane would have been horizontal and into the page).  Florian also teaches that such a configuration can allow for ease of consumption of the contents (see column 2, lines 10-17).  In view of LaVache and Florian the combination teaches two shells having two substantially flat faces on either side of the plane of symmetry, extending substantially parallel to the plane of symmetry and with “a” depth in the plane of symmetry being greater than “a” thickness measured in the joining plane
The prior art thus recognized two shells that can be sealed together along a joining plane, and where the shape of the two shells can have “a” depth that is greater than “a” thickness of each of the shells.  To thus modify Gaulier and to use another conventional shape for the two shells, as taught by Childs, La Vache and Florian, where a depth for each shell in the plane of symmetry is greater than a thickness measured in the joining plane, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design using known and conventional shapes for food packaging used for packaging similar types of products.  Such a modification would also have been advantageous for the purpose of facilitating ease of consumption, as the lower portion of the package can be used for gripping the product while the exposed upper portion of the food can be consumed.
Further regarding “a hinge zone hinging the two shells against each other, after separation of said two shells,” it is noted that this is seen to be an intended use of the claimed packaging, such that if the prior art teaches the claimed structure, then the prior art would have been capable of the recited intended use. For instance, as discussed above, when peeling Gaulier’s package starting from the tab, there would have been a reasonable expectation of a hinge being formed opposite the tab but prior to complete separation of the two shells from each other.  Even further however, LaVache also teaches that the two shells can remain attached to each other, thus forming a hinge and where the hinge can be advantageous for allowing the package to be reclosed if the entirety of the product was not completely consumed (see page 3, lines 99-106).  Florian also teaches a similar configuration where there is a hinge zone (13) that can be used to close the package.   Further regarding the hinge zone and sealing strip, Wetton evidences food packaging comprising two hollow shells (figure 3A-3C) where the two shells can comprise a hinge at the sealing strip (28) for the purpose of improving the recloseability of the package (see paragraph 36).  Wetton also teaches each shell comprising a tab (see figure 14A, 14B, item 50a, 50b; paragraph 27) for the purpose of facilitating peeling.
To thus modify the combination and provide a hinge zone as taught by LaVache, Florian and as further evidenced by Wetton would thus have been obvious to one having ordinary skill in the art, for the purpose of allowing the two shells to be more easily closable with respect to teach other so as to protect food contents that remain within the package for later consumption.
Regarding claim 3, Gaulier teaches that the two shells can be plastic material (see figure 2, item 10A, 10B; page 6, paragraph 35 and page 8, lines 294-300 of the machine translation).
Regarding claim 4, the two half-shells, as taught by Gaulier in view of Childs, La Vache and Florian are seen to be identical half-shells such that the inner space has a volume evenly distributed between the two shells.
Regarding claim 7, in view of Gaulier, the combination applied to claim 1 teaches the two shells have an assembly having a circular shape in the plane of symmetry

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Gaulier (WO 2006131625) as the primary reference, and in further view of Skaletski (US 20050064081).
Claim 8 differs from the Gaulier combination in specifically reciting that “the two shells present an assembly having an almond shape in the plane of symmetry.”
It is noted however, that Skaletski teaches forming two shells (see figure 10, item 20a, 20b; paragraph 83) which are seen to form “an almond shape” in the plane of symmetry.  Skaletski also teaches that the package can be for foods including cheese (see the abstract) and can have other shapes as well (abstract; paragraph 6, 122).  Wetton also appears to teach an almond shape, as shown in figures 3A-3B.
As the Gaulier combination already teaches that each of the two shells has two substantially flat faces, to thus modify the Gaulier combination which is not seen to be limiting regarding the particular shape of the shells, and to thus use two shells that can form an almond shape in the plane of symmetry would have been obvious to one having ordinary skill in the art, based on conventional shapes commonly used for food packaging.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Gaulier (WO 2006131625) as the primary reference, and in further view of Fux (US 20020033393), Schandua (DE 1732871 - cited on IDS), Jeon (US 20130189403) and Dal (US 20060275531).
Regarding claim 12, the claim differs from the Gaulier combination in specifically reciting that in the rest position the two shells present an assembly having a substantially triangular shape in the plane of symmetry.
However, Childs teaches that the food packaging can be three-dimensionally symmetrical and can have a configuration of a triangle (see page 2, 2nd to last paragraph).   Additionally, Fux teaches food packaging having a joint (see figure 1c, item 3) and where the package has a substantially triangular shape in the plane of symmetry and where there appears to be two flat faces for each shell.  Schandua also teaches a package where the two shells present an assembly having a substantially triangular shape in the plane of symmetry (see figures 1-8) and where each of the two shells has two substantially flat faces (see figures 6-8, item 10, 12) on either side of the plane of symmetry.   Jeon further teaches a triangular packaging, where as shown in figures 8-10, there are two sides of the package that present a triangular shape in a plane of symmetry (see figure 9, where the left and right sides of tear line 11, 30, present a triangular shape; see also figure 13).  Jeon further teaches that the relative depth of the two sides of the package in the plane of symmetry can be construed as greater than or equal to the thickness.  Jeon at figure 13 also shows the two sides of the package (i.e. the two shells) each of two substantially flat faces that are parallel to the plane of symmetry.  Jeon further shows separation in a similar manner as already shown by the Gaulier combination (see Jeon figures 12, 13).   Shapes similar to Jeon have also been taught to be used for other foods such as cheese, as taught by Dal (see figure 3).  
To thus modify the Gaulier combination, and use other shapes for food packaging, which can provide a substantially triangular shape in a plane of symmetry between two sides of a package would thus have been obvious to one having ordinary skill in the art, in view of Fux, Schandua and Jeon based on known and conventional shapes used for foods and food packaging.

Response to Arguments
On page 13 of the response, Applicant urges that the specific location of the dosing neck, the presence of the sealing strip, the tabs and the hinge zone cannot be found in the Gaulier, Childs, LaVache and Florian combination.
This urging is not seen to be sufficient for the reasons presented in this Office Action.  

Further on page 13 of the response, Applicant urges that the hinge zone, which extends from the sealing strip is not peelable in order to offer a hinge, and this is not disclosed by Gaulier.
This urging is not persuasive for the reasons presented in this Office Action.  It is further noted however, that Applicant’s urgings are not seen to be commensurate in scope with the claims, which do not recite that the hinge zone is not peelable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crawford (US 20070102317 already of record) discloses a peelable package having a sealing strip (figure 1, item 16) protruding from the two hollow shells (see figure 2A, item 12, 14), which would have had a hinge zone as shown in figure 4 and 5 as a known expedient for opening packages.  Crawford also discloses that the product can be a liquid filled product that can solidify (not limited to soap - paragraph 17) and where there is a filling neck (see paragraph 7 - fill opening).  
Trani (US 20020061370 already of record) discloses that the concepts taught by Crawford are applicable to products such as soap as well as other products such as cheese (see paragraph 38).
FR2927616 discloses packaging that can be for food, where a depth in the plane of symmetry (figure 3, item 6) of each shell is greater than a thickness in the joining plane (see figure 2, near item 14).
US 20050257503 discloses a hinge formed from two half shells for packaging foods such as cheese (paragraph 6, 13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792